Citation Nr: 0508516	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-19 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
gynecological disorder manifested by a cyst on the left 
breast.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant








INTRODUCTION

The veteran served on active duty from November 1993 to 
September 1990.  Her record of service (DD-214) shows she has 
4 months and 12 days of prior active service, and 7 months 
and 18 days of prior inactive service.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The RO, in pertinent part, denied entitlement to service 
connection for a cyst on the left breast.

In October 2003 the appellant provided oral testimony before 
the undersigned Veterans Law Judge via a video conference 
hearing with the RO.  A transcript of her testimony has been 
associated with the claims file.

In February 2004 the Board remanded the claim to the RO for 
further development and adjudicative action.

In October 2004 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired gynecological disorder manifested by a 
cyst on the left breast was not shown in active service.

2.  The competent and probative medical evidence of record 
establishes that the veteran does not have a chronic acquired 
gynecological disorder manifested by a cyst on the left 
breast which has been linked to active service on any basis.


CONCLUSION OF LAW

A chronic acquired gynecological disorder manifested by a 
cyst on the left breast was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in response to the 
veteran's complaints of a mass in the left breast, an 
ultrasound was performed in May 2000.  The ultrasound 
disclosed a normal appearing echogenic breast tissue.  A May 
2000 mammogram was compared with one taken in May 1996 and 
interpreted as showing a moderately dense heterogeneous 
fibroglandular parenchymal pattern with very dense tissue.  
There were no dominant masses or any secondary signs of 
malignancy.

The veteran was afforded a special gynecological examination 
by VA in April 2000.  Recently she complained of having felt 
a lump at the bra line on the left breast.  She related that 
a physician had not been able to identify any specific 
abnormality.  According to her the last gynecological 
examination and pap smear at a military medical facility in 
February 2000 was negative for any abnormalities.  On 
examination the breasts were symmetrical and no masses were 
felt.  The examination concluded in a pertinent diagnosis of 
no gynecological disease at the present time.

The veteran filed a claim of entitlement to service 
connection for a cyst on the left breast in October 2000.

A September 2001 VA mammogram was noted to reveal benign and 
stable nodularity on both breasts with no evidence of 
suspicious lesions.

A November 2001 VA bilateral mammogram noted that some 
nonspecific nodularity had been seen in both breasts since 
1996.  Compression spot films of both breasts on examination 
failed to reveal any suspicious lesions.  Smoothly nodulated 
nodules to adjacent parenchyma were seen in both breasts and 
remained stable in appearance and compatible with either 
fibroadenomas or cysts.  It was noted that the veteran 
presented with complaints of a possible palpable nodule in 
the left breast.  A triangular marker taped to the skin over 
the area in question revealed no evidence of abnormality in 
the underlying mammary tissue.  The radiologic impression was 
benign and stable nodularity, both breasts.  There was no 
evidence of suspicious lesions.

A January 2003 VA physical examination disclosed both breasts 
were normal.

An August 2003 VA physical examination disclosed no mass or 
abnormality between the breasts or along the sternum.  On the 
left breast was felt a 1-2 centimeter (cm) hard mass beneath 
the breast close to the chest, nonmobile, and tender to 
palpation.  The impression was breast pain and questionable 
fibrocystic disease.

In October 2003 the appellant provided oral testimony before 
the undersigned Veterans Law Judge via a video conference 
hearing with the RO.  A transcript of her testimony has been 
associated with the claims file.  She testified that she did 
in fact have a cyst on the left breast which developed in 
service, thereby warranting entitlement to a grant of service 
connection.

An October 2003 VA ultrasound disclosed no evidence of a 
cyst.

A January 2004 VA clinical record shows the veteran reported 
having had a breast nodule that waxed and waned with the 
menstrual cycle and was associated with pain.  


VA afforded the veteran a special gynecological examination 
in August 2004.  On examination there were no masses or 
tenderness under the left breast in the chest wall.  The 
examination impression was chest wall pain, not in breast.  
The examiner recorded that the claimed chronic acquired 
gynecological disorder "is not due to" military service nor 
aggravated by same.  Additional ultrasound and mammogram were 
negative for any abnormalities.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

If not shown in service of at least 90 days, service 
connection may be granted for various chronic diseases such 
as malignant tumors if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the October 2000, September 2001, and 
May 2002 rating decisions, the August 2002 Statement of the 
Case (SOC), the June 2003, and the October 2004 Supplemental 
Statements of the Case (SSOCs) cite the law and regulations 
that are applicable to the appeal and explain why the RO 
denied the claim for an increased rating for the veteran's 
back disability.  The August 2002 SOC and the October 2004 
SSOC set forth the text of the VCAA regulations.  

In addition, in April 2001, December 2001, and March 2004 the 
RO sent the veteran letters that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letters advised her that private or VA medical records 
would be obtained if she provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  The letter explained that the RO would help her 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if she furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
her rights and responsibilities under the new law.  The 
veteran did not respond to the letters.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

In the present case, since the April 2001 VCAA notification 
letter was not sent to the veteran before the October 2000 
AOJ adjudication that led to this appeal, its timing does not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board.  After the notice was provided, the veteran was given 
ample time in which to respond.  Thereafter, the case was 
readjudicated and a supplemental statement of the case was 
provided to her.  In fact the veteran was afforded additional 
adjudications of her claim before her case was actually sent 
to the Board for initial appellate review.  No further 
communication was received from her.  She has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
at the present time does not result in prejudice to the 
veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran has been afforded numerous opportunities to 
submit additional evidence.  In this case, although the 
VCAA notice letters that were provided to the appellant 
do not contain the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to the claim.  

As noted above, the RO's VCAA notice letters discussed the 
evidence requirements that apply to the claim at issue and 
advised her of the importance of submitting evidence to 
satisfy these requirements.  The instructions regarding the 
need to submit the specified evidence is the substantial 
equivalent of an explicit request that he submit any evidence 
that she had in her possession.  As noted above, it is also 
relevant that the veteran did not respond to these notices.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  





The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The veteran has been afforded several VA 
examinations to provide information regarding whether she has 
a chronic acquired gynecological disorder manifested by a 
cyst on the left breast as the result of her service and in 
this regard has obtained competent and probative medical 
opinion.  

The record does not identify any additional Government or 
private records which have not been obtained or for which 
reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  

Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  




Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


The veteran has not met the first requirement to prevail on a 
claim of entitlement to service connection; that is, she does 
not have the disability at issue claimed as a chronic 
acquired gynecological disorder manifested by a cyst on the 
left breast.  Not having satisfied the first requirement, it 
automatically follows that she does not satisfy the remaining 
two requirements to prevail on a claim of entitlement to 
service connection.  

Although the veteran has contended to the contrary on appeal, 
her service medical records are negative for any evidence of 
a chronic acquired gynecological disorder manifested by a 
cyst on the left breast.  Post service repeated VA 
gynecological examinations at most suggest that there takes 
place some cyclical swelling in the left breast area 
associated with the menstrual cycle; however, mammograms and 
ultra sounds of the breast area have been negative for any 
persistent cyst on the left breast and there has been no 
evidence of suspicious or malignant breast tissue.

As the Board noted earlier, the veteran was afforded a 
comprehensive VA special gynecological examination to 
ascertain whether in fact she does have a chronic acquired 
gynecological disorder manifested by a cyst on the left 
breast.  Such examination, conducted in August 2004, 
disclosed no evidence thereof.  At most, the examiner 
recognized that the veteran did have breast pain.  However, 
the CAVC has held that pain per se is not a chronic acquired 
disability upon which to predicate a grant of service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

The examiner even went so far as to note that the claimed 
chronic acquired gynecological disorder was not due to 
service.  The examiner essentially was advising that whatever 
disorder the appellant was claiming was not due to service.  
He had made it clear from the examination that he did not 
find such disorder.  Moreover, additional ultrasound and 
mammogram were again negative for any left breast cyst.

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).
As is the case at hand, the appellant has not been shown to 
have a chronic acquired gynecological disorder manifested by 
a cyst on the left breast..  The veteran is a lay person who 
has expressed an opinion claiming to have a chronic acquired 
gynecological disorder as the result of her service.  She is 
not competent to address diagnosis, muchless causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a chronic acquired 
gynecological disorder manifested by a cyst on the left 
breast.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
gynecological disorder manifested by a cyst on the left 
breast.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
gynecological disorder manifested by a cyst on the left 
breast is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


